FILED
                           NOT FOR PUBLICATION                              SEP 07 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PEDRO BARREY,                                    No. 09-16443

             Plaintiff,                          D.C. No. 2:09-cv-00573-GMS

  v.
                                                 MEMORANDUM *
R.A. HEIMER,

              Respondent - Appellant,

  v.

BANK OF AMERICA, N.A.,

             Defendant - Appellee,

  and

OCWEN LOAN SERVICING, LLC,

             Defendant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

      Rae Heimer, a non-party to the underlying action, appeals pro se from the

district court’s order sanctioning her under its inherent power to curb abusive

litigation practices after dismissing the complaint she prepared for failure to state a

claim. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of

discretion, Chambers v. NASCO, Inc., 501 U.S. 32, 55 (1991), and we affirm.

      The district court did not abuse its discretion in imposing nominal monetary

sanctions on Heimer, an Arizona certified document preparer, under its inherent

authority to curb abusive litigation practices and after finding that she improperly

practiced law in drafting the complaint in this action for an improper purpose. See

Ariz. Code of Jud. Admin. § 7-208(J)(5) (prohibiting document preparers from

providing “legal advice or services to another” and “any kind of advice, opinion or

recommendation to a consumer about possible legal rights, remedies, defenses,

options or strategies.”); Gomez v. Vernon, 255 F.3d 1118, 1134 (9th Cir. 2001)

(affirming inherent-power sanctions based on a finding of bad faith, vexatiousness,

wantonness, oppressiveness, or willful disobedience of a court order); Fink v.



          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                      09-16443
Gomez, 239 F.3d 989, 992 (9th Cir. 2001) (finding of bad faith for purposes of

inherent-power sanctions includes a broad range of willful improper conduct, such

as trying to gain a tactical advantage).

      Heimer’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                09-16443